Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bertocchhi (EP 3081604 A1) in view of Lin. 
In reference to claim 1, Bertocchi discloses a process for producing a metal matrix nanocomposite, said process comprising:
(A) preparing a graphene dispersion comprising multiple discrete graphene sheets dispersed in a liquid adhesive resin; (“nanoplatelets are then mixed with a polymeric matrix” [P0021])
(B) bringing said graphene dispersion in physical contact with a solid substrate surface and aligning said graphene sheets along a planar direction of said substrate surface wherein said graphene sheets are bonded to and supported by said substrate surface; (“mixture are deposited in very reduced grammage layer, typically 
…
(D) separating said layer of metal-coated graphene sheets from said substrate surface and consolidating said layer of metal-coated graphene sheets into a metal matrix nanocomposite wherein said graphene sheets are dispersed in said matrix material, substantially aligned to be parallel to one another, and in an amount from 0.1% to 95% by volume based on the total nanocomposite volume; (“lamination … is implemented 1 to 10 times by overlapping the single steps onto the previously obtained material in order to obtain the finished sheet with the wished features.” [P0027] and “nanoplatelets are then mixed with a polymeric matrix according to a ratio comprised between 75:25 and 99:1” [P0021])
wherein said multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof and wherein said chemically functionalized graphene is not graphene oxide (“graphene” see claims , particularly 1 and 8, [P0032]).

Bertocchi does not teach a metal matrix.
Lin (US 2014/0224466) teaches forming a graphene nanocomposite by dispersing graphene in a matrix such as metal (See [0019], 0021, Examples and claims, claim 20). 
The graphene can be single or few layer (see claims). 
The metal matrix can be tin (Sn) or aluminum (See [0101, 0076] and Examples). 
The graphene can have an overlapping graphene (carbon) and oxygen content (see [0021]).  
The graphene can be functionalized (see example 4). 
The graphene can be 15% or higher levels without an upper limit (See 0101]) or from 1% to 90% (see claim 1).
The nanocomposite material has the same physical properties claimed or would be expected to including meeting the claimed thermal and/or electrical properties (See [0035-0041, and claims]).
The graphene can be pristine functionalized, or graphene oxide, reduced graphene oxide. 
Lin teaches functionalizing the graphene which would encompass the broadly claimed functionalization. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed functionalization absent evidence of unexpected results.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide aligned graphene in the metal matrix of Lin, as Lin teaches providing Graphene in both metal and polymer matrixes and it would have been obvious to provide the graphene in the composite of Lin to form heat dissipation or thermal properties desired by both references.  
The articles are considered structural or electrical devices as claimed. No structural difference is seen. 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783